Citation Nr: 0810711	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
arthritis, to include as secondary to residuals of a fracture 
of the left ankle with post-traumatic arthritis.

2.  Entitlement to service connection for a heart condition, 
to include as secondary to hypertension.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1964 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hip and heart disabilities, and 
granted service connection for PTSD, rated as 10 percent 
disabling.  The veteran filed a motion for reconsideration in 
October 2004, and a new decision was promulgated in January 
2005.  As the second decision did not satisfy the veteran's 
claims, he filed a Notice of Disagreement in May 2005.  A 
Statement of the Case was issued in March 2006, and the 
veteran perfected his appeal with the timely filing of a VA 
Form 9, Appeal to Board of Veterans' Appeals, in April 2006.

The Board notes that the veteran initiated an appeal 
regarding the assigned evaluation for residuals of a left 
ankle fracture.  A rating decision granting an increased, 20 
percent evaluation was issued in March 2006.  The veteran has 
stated in September 2006 correspondence that this is a full 
grant of the benefit sought, and that he did not wish to 
pursue the claim.  The evaluation of a left ankle disability 
is therefore no considered here.


FINDINGS OF FACT

1.  Currently diagnosed bilateral hip arthritis was not shown 
during service or within the first post-service year, and is 
not shown to be due to residuals of a left ankle fracture; 
the preponderance of the competent medical evidence is 
against a findings of a nexus to service or service connected 
disability.

2.  There is no currently diagnosed chronic heart disease or 
disability; findings of occasional erratic heart beats 
represent isolated laboratory findings without an underlying 
disability.

3.  PTSD is manifested by no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as irritability, sleep 
disturbance, paranoia, and hypervigilance.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hip arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007);  38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).

2.  Service connection for a heart condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007);  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).

3  The criteria for assignment of a 30 percent evaluation for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  The veteran should 
be informed as to what portion of the information and 
evidence VA will seek to provide, and what portion of such 
the claimant is expected to provide.  Proper notification 
must also invite the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  With regard to 
the claims of service connection for bilateral hip arthritis 
and a heart condition, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  With regard 
to the evaluation of PTSD, the Board notes that the veteran 
requested and was supplied with a copy of the applicable 
Diagnostic Codes and relevant evaluation criteria in 
September 2005.  Moreover, because the claimed benefit, 
service connection for PTSD, was granted, additional notice 
is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained complete service 
medical records.  The veteran submitted copies of service 
medical records, a statement from a private treating 
physician, Dr. MCM, and copies of clinical records. The 
appellant was afforded medical examinations in February and 
June 2004 according to VA compensation and examination 
protocols; the veteran resides overseas and the examinations 
were performed on a contract basis by private examiners.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The veteran has not 
supplied requested release forms to allow VA to obtain 
complete current treatment records from the military health 
clinics where the veteran is seen.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Some chronic diseases may 
be presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within the 
applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Bilateral Hip Arthritis

The veteran alleges alternatively that he injured his hips 
and was diagnosed with arthritis is service, and that the 
bilateral hip disability has developed secondary to an 
altered gait related to his service connected fractured left 
ankle.

Service medical records reveal that the veteran fractured his 
left ankle in 1968, in Vietnam.  A notation in December 1971 
shows complaints of right hip pain.  The examiner noted 
possible arthrosis of the right hip; rheumatoid arthritis 
testing was negative.  No x-rays were taken.  Aspirin was 
prescribed.  In December 1977, during treatment for left 
ankle pain, the doctor noted that there was no complaint of 
hip pain on either side.  No x-rays were performed.  On 
separation examination in February 1989, the examiner noted 
no objective signs or symptoms of hip pain or arthritis.  On 
his list of subjective complaints, however, the veteran 
indicated he had joint pain, and the examiner commented that 
the veteran reported "some residual left ankle and left hip 
arthritis, which is exacerbated by cold environment" related 
to the left ankle fracture.  No x-rays the hips are of 
record.

A February 2004 VA contract examination by Dr. VS was limited 
to evaluation of the left ankle.  The examiner noted 
complaints of recurrent left ankle pain with exertion, but 
commented that the veteran favored the left leg due to right 
hip pain.  Dr. VS stated that the veteran's gait was somewhat 
slowed, but was symmetrical on even ground.  There was marked 
limitation of motion and function of the ankle.

In June 2004, a second contract examination was performed by 
Dr. VS to specifically consider the claimed bilateral hip 
disability.  The service medical records were not available 
for review.  The veteran reported the onset of bilateral hip 
problems in the early 1970's, and cited the December 1971 and 
February 1989 references in service medical records.  He 
reported bilateral aching pain, with severe, sharp pains at 
night when the weather is bad.  He reported some fatigability 
and lack of endurance; the hips grew painful after walking 
for 25 minutes or so.  The examiner found measurable 
limitation of motion in passive and active movement, 
secondary to pain.  There was slight reduction in ranges with 
repeated movement.  The examiner noted that with exertion, 
there was a limp due to left sided ankle pain.  X-rays showed 
slight to moderate osteoarthritis of the hips, bilaterally.  
The examiner opined that because the degenerative changes of 
the left and right hips were essentially equal, a causal 
connection between the bilateral hip disability and the left 
ankle disability was contraindicated.  It would be expected 
that the left ankle pain would cause favoring (additional 
exertion) of the right leg and hip, resulting in greater 
disability of that joint.  X-ray findings were "almost 
completely symmetrical."  The examiner did comment, however, 
that as per the veteran's reported history, hip pain seems to 
have been ongoing since service.  He repeated, however, that 
the service medical records would have to be checked for 
corresponding entries.

Dr. MCM opined in a March 2004 memorandum that, following 
examination and review of the medical chart, the left hip 
arthritis was due to the ankle injury.  He cited documented 
reports of left hip and ankle pain dating back to 1970.  He 
stated that a connection was medically probable due to 
changed gait mechanics.  His opinion did not address the 
right hip complaints and findings.

Despite the above noted statements from doctors indicating 
that hip pain seemed to have been ongoing since service, and 
that left hip arthritis was due to the service-connected 
ankle injury, the Board finds, as is explained below, that 
service connection for bilateral hip arthritis is not 
warranted on a direct, presumptive, or secondary basis.

Direct service connection is not warranted in the absence of 
evidence of the claimed condition in service.  Here, while 
service medical records note complaints of right hip pain in 
1971, and of left hip pain in 1989, there is no radiographic 
evidence confirming a diagnosis of arthritis at any point 
during service or within a year after separation from 
service.  The veteran's complaint of pain is the sole 
evidence of disability at that time, and each complaint is 
isolated and singular.  The right hip is referred to only 
once, in 1971, while the left hip pain is mentioned only on 
separation.  Although the veteran does state (in 1989) that 
he has long standing complaints, the service records document 
no ongoing chronic problems or complaints to corroborate his 
statement.  Similarly, there are no records of treatment 
since service documenting continuity or chronicity of hip 
problems.  There is no probative medical evidence relating 
current hip problems to the in-service complaints. When Dr. 
VS noted the veteran's history of hip pain that seemed to be 
ongoing since service, he properly indicated that such 
ongoing complaints would have to be corroborated by service 
medical records.  Review of the records reveals no such 
corroboration.  Although Dr. MCM cited documented complaints 
of hip pain dating back to the 1970's, but he fails to supply 
such documents.  The service records to which he appears to 
refer are, as noted, completely silent with regard to 
continuity of complaints.  Without corroboration by medical 
evidence of a diagnosis, the veteran's assertion that 
arthritis was present in service is not competent evidence.  
The veteran is a layperson and a diagnosis of arthritis is 
not subject to observation by a lay person.  While symptoms 
of arthritis (pain, stiffness, etc) are subject to 
observation and description by the lay veteran, the record 
contradicts the veteran's assertions of continuing problems.  
In the absence of evidence of a chronic disease or diagnosis 
in service, or of competent evidence of a nexus to the in-
service treatment, direct service connection must be denied.

Consideration is given to service connection by presumption 
under 38 C.F.R. § 3.307, as arthritis is a chronic disease 
under 38 C.F.R. § 3.309(a).   The problem, however, is that 
there is no evidence of arthritis within the first post 
service year, the applicable presumptive period.  While the 
veteran complained of arthritis on separation examination, 
there are no clinical or radiographic findings corroborating 
his assertion, and there is no documentary evidence of any 
complaint or treatment for the condition within a year of 
separation.  A diagnosis of hip arthritis is not confirmed 
until June 2004 x-rays.  The veteran's statements indicating 
that he had arthritic symptoms within the year following 
service are outweighed by the absence of any record showing 
treatment for these claimed problems.  Presumptive service 
connection is not warranted.

Finally, the veteran alleges that the bilateral hip 
disability is secondary to his service connected residuals of 
a left ankle fracture.  He maintains that a limp resulting 
from the ankle disability has caused wear and tear on the 
hips, resulting in the current arthritic changes.  The Board 
is well aware that Dr. MCM opined that it was medically 
probable that the left hip problem could be due to the limp 
caused by the service-connected ankle disability.  That being 
said, however, the Board ascribes greater weight to the 
opinion against the veteran's claim, as provided by the 
orthopedic surgeon, Dr. VS.  This opinion is made up of well-
supported and reasoned conclusions.  Unlike Dr. MCM, Dr. VS 
considered the presence of disability in both hips when 
offering his opinion as to a possible nexus to the ankle 
disability.  He concluded that since both hips showed equal 
degenerative changes on x-ray, there must have been equal 
strain placed on both joints.  [Such would not have been the 
case if the service-connected left ankle disorder was the 
cause of the strain.]  Had that been the case, the veteran 
would have needed to compensate for the left sided limp, 
which would have caused greater strain of the right hip, and 
hence advanced degeneration relative to the left hip.  The 
fact that the hips show equal degeneration indicates an 
etiology other than the one-sided left ankle disability.  
Accordingly, secondary service connection must be denied as 
well.

In conclusion, entitlement to service connection for a 
bilateral hip disorder is denied under all applicable 
theories of recover.





Heart Condition

The veteran alleges that his long-standing service connected 
hypertension has resulted in a current heart condition.  He 
argues that direct service connection is warranted based on 
in-service findings, or that secondary service connection is 
warranted based on current records.

As is explained below, the Board finds that service 
connection for a heart condition must be denied under any 
theory, as there is no currently diagnosed disease or 
disability of the heart.

Service medical records reveal repeated findings of abnormal 
electrocardiograms, or EKGs, showing an intermittent 
irregular heart beat.  While the veteran was tested on 
numerous occasions, and complained at times of skipped beats 
and chest pains, no heart disease or condition was ever 
diagnosed.  The abnormal tests were monitored, but at no time 
did any doctor indicate the presence of disease or 
disability.  The veteran was under treatment for 
hypertension.

Treatment records from the WBD clinic in Germany reveal 
ongoing treatment for hypertension, but no diagnosis of a 
heart disease or disability is indicated.

During a February 2004 VA contract examination by Dr. PK (an 
internist and cardiologist), the examiner reviewed service 
medical records and post service treatment records.  He noted 
findings of tachycardia on exertion and complaints of 
pressure on the chest during service.  He also noted a normal 
June 2003 EKG.  Physical examination showed a regular heart 
action without murmurs.  The veteran denied cardiac symptoms 
such as angina, dizziness, or syncope.  Notation on an EKG 
report read as follows:  "air exertional function without 
evidence of a coronary or hypertensive heart disease."  
Hyperlipidemia was noted.  No heart disease or condition was 
diagnosed.

In the absence of any current diagnosis of heart disease, 
there can be no grant of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The documented 
variances in the heart beat, as noted on EKG in service, are 
laboratory findings, and not in an of themselves a 
disability.  In the absence of underlying disease, the claim 
must be denied.


Evaluation of PTSD

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

PTSD is rated under Diagnostic Code 9411 according to a 
general set of criteria applicable to psychiatric 
disabilities.  The General Rating Formula for Mental 
Disorders (found at 38 C.F.R. § 4.130) provides the following 
ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication, a 
noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, a 
10 percent rating. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  38 C.F.R. § 4.130. 

The veteran has submitted numerous statements describing PTD 
symptomatology.  The veteran reports that he is not sociable, 
that he avoids reminders of his Vietnam experiences, that he 
is hypervigilant and paranoid, and that he has nightmares and 
intrusive thoughts of Vietnam.

During a February 2004 VA contract examination by Dr. SDA, 
the veteran reported that he tried to avoid interaction with 
people, taking jobs that provided social isolation, such as a 
cashier, farm worker, or security guard.  Although he is a 
security guard, he does not carry a weapon and actively 
avoids those who do, as he is paranoid about the potential 
for violence.  He is constantly aware of his surroundings and 
plans possible defensive responses to feared occurrences.  He 
is quick to feel he is being inequitably treated and often 
holds grudges.  He is antisocial, with strained work 
relationships.  The examiner commented that the veteran's 
degree of paranoia and antisocial behaviour was unusual.  It 
was noted that the veteran had abused alcohol in the past and 
that he reported recurrent depressive episodes.  The veteran 
was well oriented at the interview; speech and thought were 
normal in direction and content.  He denied homicidal or 
suicidal ideation.  Severe PTSD was diagnosed.  A Global 
Assessment of Functioning (GAF) score of 40 was assigned, 
indicating "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work...."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

The Board finds that the described symptomatology warrants 
assignment of an increased rating to 30 percent (and no 
higher) for PTSD.  The veteran is socially isolated and his 
hypervigilance is of such a degree as to reflect paranoia.  
His work relationships are strained, and he adjusts his 
duties and activities to avoid reminders of Vietnam.  He 
reports recurrent dreams and intrusive thoughts.  While he 
has continued to work, he has done so in roles requiring less 
and less human interaction.  The impairment, while not 
severe, clearly is greater than mild, and warrants assignment 
of a 30 percent evaluation.  

The Board has considered whether or not an even higher rating 
is warranted of the veteran's PTSD.  The severity of his 
disability, however, does not approximate the criteria for 
the next higher rating.  A higher 50 percent evaluation is 
not warranted, as the veteran continues to generally perform 
well at work in his isolation and he demonstrates no thought 
or mood disturbances.  Additionally, he does not exhibit a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, or 
impaired judgment.  

Accordingly, an increased rating is warranted, to 30 percent, 
and no higher.   


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hip arthritis is denied.

Service connection for a heart condition is denied.

An evaluation of 30 percent for post traumatic stress 
disorder is granted, subject to the laws and regulations 
governing payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


